Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the compound of formula I used in the instant method of applying the compound of formula I to a plant or an insect or a locus of a plant or locus of an insect is not taught or suggested by the prior art. A terminal disclaimer filed by Applicant and approved by the USPTO overcomes potential Obviousness type double patenting rejections of instant claims over the claims in USPNs 10,081641 and 10939682. With respect to a provisional Obviousness type Double Patenting rejection of the instant claims over the claims of co-pending Application No. 16/487,278, the present application has an earlier effective filing date because the international filing date is June 19, 2014, whereas the earliest benefit claimed by the ’278 application is February 21, 2017. Thus, a provisional Obviousness type Double Patenting rejection of instant claims over USAN ‘278 claims would be invalid. US Patent Number 4603139 is close prior art. However, USPN ‘139 has no direct bond to a sulfur atom  as is  required for the compound of formula I in the instant claims as well as the B ring in the USPN ‘139 would be phenyl ring as opposed to pyrindyl ring which is required in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.